Per Curiam:
We think that the activities in question, although performed in the name of “ The Anti-Saloon League of New York,” were in fact the activities of the corporation the correct title of which is “ The New York Anti-Saloon League,” and that there is no unincorporated association having the former name as distinguished from a corporation having the latter name. We also think that within the meaning of section 320 of the Election Law the New York Anti-Saloon League, though a corporation having a distinct identity, was nevertheless a “ combination of three or more persons.” We think likewise that its activities were those of a “ political committee,” as defined by the statute, and that a statement should be filed by its treasurer.  The order should be modified by inserting therein “ The New York Anti-Saloon League ” in the place and stead of “ The Anti-Saloon League of New York,” and the proceedings should be amended accordingly, and the order as modified should be affirmed. Present — Cochrane, P. J., H. T. Kellogg, Van Kirk, Hinman and McCann, JJ. Order modified by inserting in the body thereof “ The New York Anti-Saloon League ” in the place and stead of “ The Anti-Saloon League of New York,” and the proceedings amended accordingly, and as so modified order unanimously affirmed, without costs.